 

CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_093020.htm] 

Exhibit 10.32

TWENTY-FIRST AMENDMENT TO MODIFICATION AGREEMENT

This TWENTY-FIRST AMENDMENT TO MODIFICATION AGREEMENT (this “Amendment”) is made
and entered into as of September 30, 2020 (the “Amendment Effective Date”), by
and among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Holdings”),
CAREVIEW COMMUNICATIONS, INC., a Texas corporation and a wholly owned subsidiary
of Holdings (the “Borrower”), CAREVIEW OPERATIONS, L.L.C., a Texas limited
liability company (the “Subsidiary Guarantor”), PDL INVESTMENT HOLDINGS, LLC (as
assignee of PDL BioPharma, Inc.), a Delaware limited liability company (both in
its capacity as the lender (“Lender”) and in its capacity as Agent (solely in
such capacity as Agent, the “Agent”)) under the Credit Agreement (as defined
below), and Steven G. Johnson and Dr. James R. Higgins (each, an individual, for
the purpose of acknowledging and agreeing to this Amendment in their collective
capacity as the Tranche Three Lender under the Credit Agreement).

RECITALS

A.             Reference is made to that certain Credit Agreement dated as of
June 26, 2015, among Holdings, the Borrower, the Lender and the Agent (as
amended, supplemented or modified as of the date hereof (the “Credit
Agreement”), including pursuant to that certain First Amendment to Credit
Agreement dated as of October 7, 2015, that certain Modification Agreement dated
as of February 2, 2018 (the “Modification Agreement”), that certain Second
Amendment to Credit Agreement dated as of February 23, 2018 (the “Second
Amendment”), that certain Amendment to Modification Agreement dated as of May
31, 2018 (the “First Modification Amendment”), that certain Second Amendment to
Modification Agreement dated as of June 14, 2018 (the “Second Modification
Amendment”), that certain Third Amendment to Modification Agreement dated as of
June 28, 2018 (the “Third Modification Amendment”), that certain Third Amendment
to Credit Agreement dated as of July 13, 2018, that certain Fourth Amendment to
Modification Agreement dated as of August 31, 2018 (the “Fourth Modification
Amendment”), that certain Fifth Amendment to Modification Agreement dated as of
September 28, 2018 (the “Fifth Modification Amendment”), that certain Sixth
Amendment to Modification Agreement dated as of November 12, 2018 (the “Sixth
Modification Amendment”), that certain Seventh Amendment to Modification
Agreement dated as of November 19, 2018 (the “Seventh Modification Amendment”),
that certain Eighth Amendment to Modification Agreement dated as of December 3,
2018 (the “Eighth Modification Amendment”), that certain Ninth Amendment to
Modification Agreement dated as of December 17, 2018 (the “Ninth Modification
Amendment”), that certain Tenth Amendment to Modification Agreement dated as of
January 31, 2019 (the “Tenth Modification Amendment”), that certain Eleventh
Amendment to Modification Agreement dated as of February 28, 2019 (the “Eleventh
Modification Amendment”), that certain Twelfth Amendment to Modification
Agreement dated as of March 29, 2019 (the “Twelfth Modification Amendment”),
that certain Fourth Amendment to Credit Agreement dated as of April 9, 2019,
that certain Thirteenth Amendment to Modification Agreement dated as of
April 29, 2019 (the “Thirteenth Modification Amendment”), that certain Fifth
Amendment to Credit Agreement dated as of May 15, 2019, that certain Fourteenth
Amendment to Modification Agreement dated as of May 15, 2019 (the “Fourteenth
Modification Amendment”), that certain Fifteenth Amendment to Modification
Agreement dated as of September 30, 2019 (the “Fifteenth Modification
Amendment”), that certain Sixteenth Amendment to Modification Agreement dated as
of November 29, 2019 (the “Sixteenth Modification Amendment”), that certain
Seventeenth Amendment to Modification Agreement dated as of December 31, 2019
(the “Seventeenth Modification Amendment”), that certain Eighteenth Amendment to
Modification Agreement dated as of January 17, 2020 (the “Eighteenth
Modification Amendment”), that certain Nineteenth Amendment to Modification
Agreement dated as of January 28, 2020 (the “Nineteenth Modification
Amendment”), and that certain Twentieth Amendment to Modification Agreement
dated as of April 17, 2020 (the “Twentieth Modification Amendment”); capitalized
terms used and not defined in this Amendment shall have the meaning set forth in
the Credit Agreement.

 

 



B.              Pursuant to the Modification Agreement, as amended by the First
Modification Amendment, the Fifth Modification Amendment, the Sixth Modification
Amendment, the Seventh Modification Amendment, the Eighth Modification
Amendment, the Ninth Modification Amendment, the Tenth Modification Amendment,
the Eleventh Modification Amendment, the Twelfth Modification Amendment, the
Thirteenth Modification Amendment, the Fourteenth Modification Amendment, the
Fifteenth Modification Amendment, the Sixteenth Modification Amendment, the
Seventeenth Modification Amendment, the Eighteenth Modification Amendment, the
Nineteenth Modification Amendment, and the Twentieth Modification Amendment the
parties agreed that the term, “Modification Termination Event” would mean the
earliest to occur of: (a) the occurrence of any Event of Default under any Loan
Documents that does not constitute a Covered Event; (b) the occurrence of any
Agreement Event of Default; (c) the Lender’s delivery to Holdings and the
Borrower of a Lender Termination Notice; and (d) September 30, 2020, subject to
the Lender’s right, in its sole discretion, to terminate the Modification Period
on July 31, 2018 and September 30, 2020 (with each such date permitted to be
extended by the Lender in its sole discretion).

C.              The parties wish to enter into this Amendment to extend the
first date referred to in Recital B.(d) above from September 30, 2020 until
November 30, 2020.

D.              Pursuant to the Modification Agreement, as amended, the parties
agreed that subject to the terms and conditions set forth therein, so long as no
Modification Termination Event shall have occurred, the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the end of the Modification Period and, for the
avoidance of doubt, that the Default Rate shall not apply during the
Modification Period.

E.               Pursuant to the Modification Agreement, as amended by the Ninth
Modification Amendment, the Tenth Modification Amendment, the Eleventh
Modification Amendment, the Twelfth Modification Amendment, the Thirteenth
Modification Amendment, the Fourteenth Modification Amendment, the Fifteenth
Modification Amendment, the Sixteenth Modification Amendment, the Seventeenth
Modification Amendment, the Eighteenth Modification Amendment, the Nineteenth
Modification Amendment, and the Twentieth Modification Amendment the parties
agreed to defer the Borrower’s interest payments that would otherwise be due to
Lender on December 31, 2018, March 31, 2019, June 30, 2019, September 30, 2019,
December 31, 2019, March 31, 2020 and June 30, 2020 until September 30, 2020
(the end of the extended Modification Period as referenced in Recital B above),
and to treat such deferrals of the interest payments as a “Covered Event”.

2 

 

F.               The parties acknowledge that this Amendment will extend the
date of the end of the extended Modification Period referred to in Recital E
above (and the date of the Borrower’s interest payments that would have
otherwise been due to Lender on December 31, 2018, March 31, 2019, June 30,
2019, September 30, 2019, December 31, 2019 and March 31, 2020, June 30, 2020
and September 30, 2020) from September 30, 2020 until November 30, 2020.

G.              The parties also wish to enter into this Amendment to defer each
of (i) the Borrower’s interest payments that would otherwise be due under the
Credit Agreement on October 7, 2020 and (ii) the Borrower’s payments for
principal and for any other Obligations then outstanding under the Tranche One
Loan and the Tranche Three Loan that would otherwise be due under the Credit
Agreement on October 7, 2020 until November 30, 2020 (the end of the extended
Modification Period referred to in Recital F above), and the parties will treat
the deferral of such October 7, 2020 payments as a “Covered Event”.

H.             Pursuant to the Modification Agreement, as amended by the First
Modification Amendment, the Fifth Modification Amendment, the Sixth Modification
Amendment, the Seventh Modification Amendment, the Eighth Modification
Amendment, the Ninth Modification Amendment, the Tenth Modification Amendment,
the Eleventh Modification Amendment, the Twelfth Modification Amendment, the
Thirteenth Modification Amendment, the Fourteenth Modification Amendment, the
Fifteenth Modification Amendment, the Sixteenth Modification Amendment, the
Seventeenth Modification Amendment, the Eighteenth Modification Amendment, the
Nineteenth Modification Amendment, and the Twentieth Modification Amendment the
parties also agreed that the Lender shall have a right to terminate the
Modification Period (as defined in the Modification Agreement) on July 31, 2018
and September 30, 2020 (with each such date permitted to be extended by the
Lender in its sole discretion).

I.               The parties also wish to enter into this Amendment to extend
the date for Lender to terminate the Modification Period from September 30, 2020
until November 30 2020.

NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

Article I.
AMENDMENTs TO MODIFICATION AGREEMENT

Upon the Amendment Effective Date:

1.1            Modification Period. Section 2 of the Modification Agreement, as
amended by the First Modification Amendment, the Fifth Modification Amendment,
the Sixth Modification Amendment, the Seventh Modification Amendment, the Eighth
Modification Amendment, the Ninth Modification Amendment, the Tenth Modification
Amendment, the Eleventh Modification Amendment, Twelfth Modification Amendment,
the Thirteenth Modification Amendment, the Fourteenth Modification Amendment,
the Fifteenth Modification Amendment, the Sixteenth Modification Amendment, the
Seventeenth Modification Amendment, the Eighteenth Modification Amendment, the
Nineteenth Modification Amendment, and the Twentieth Modification Amendment is
amended and restated in its entirety as follows:

3 

 

“2. Modification Period. Subject to the terms and conditions set forth herein,
so long as no Modification Termination Event (as defined below) shall have
occurred, each of the Agent and the Lender agrees that the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the earliest to occur of any Modification
Termination Event (the “Modification Period”) and, for the avoidance of doubt,
that the Default Rate shall not apply during the Modification Period. As used
herein, “Modification Termination Event” shall mean the earliest to occur of:
(a) the occurrence of any Event of Default under any Loan Documents that does
not constitute a Covered Event; (b) the occurrence of any Agreement Event of
Default (as defined below); (c) the Lender’s delivery to Holdings and the
Borrower of a Lender Termination Notice (as defined below); and (d) November 30,
2020, subject to the Lender’s right, in its sole discretion, to terminate the
Modification Period on July 31, 2018 and November 30, 2020 (with each such date
permitted to be extended by the Lender in its sole discretion). Notwithstanding
any other provision of this Modification Agreement or any other Loan Document,
all principal and interest otherwise due to Lender through the end of the
Modification Agreement shall be due and payable at the end of the Modification
Period and if not paid in full in Cash at that time shall bear interest at the
Default Rate from and after the end of the Modification Period.”

1.2           Additional Covered Events. Recital C of the Modification Agreement
is amended and restated in its entirety as follows:

“C. Pursuant to the Binding Term Sheet, the parties agreed that: (i) the
Borrower would not make the principal payment due under the Credit Agreement on
December 31, 2017 until the end of the Modification Period, (ii) the Borrower
would not pay the principal installments due at the end of each calendar quarter
during the Modification Period, and (iii) because the Borrower’s Liquidity was
anticipated to fall below $3,250,000, the Liquidity required during the
Modification Period would be lowered; and the parties have further agreed that
(iv) the Borrower will not make the interest payments due under the Credit
Agreement on December 31, 2018, March 31, 2019, June 30, 2019, September 30,
2019, December 31, 2019, March 31, 2020, June 30, 2020, September 30, 2020 and
October 7, 2020 until the end of the Modification Period, (v) the Borrower will
not make the payments for principal and for any other Obligations then
outstanding under the Tranche One Loan and the Tranche Three Loan due under the
Credit Agreement on October 7, 2020 until the end of the Modification Period,
and (vi) any breaches by Holdings or the Borrower of the minimum cash balance
requirement formerly set forth in Section 5.3 of the HealthCor Note and Warrant
Purchase Agreement, as amended, that occurred on or prior to March 27, 2019 will
be permanently waived and shall not constitute Events of Default under a Loan
Document so long as such breaches have been waived under the HealthCor Note and
Warrant Purchase Agreement (items (i), (ii), (iii), (iv), (v) and (vi),
collectively, the “Covered Events”). For the avoidance of doubt, the waiver set
forth in item (vi) of this Recital C shall survive the occurrence of any
Modification Termination Event. The Lender, the Agent, Holdings, the Borrower
and the Subsidiary Guarantor wish to enter into this Agreement to set forth the
terms and conditions pursuant to which the parties will address the Covered
Events.”



4 

 

Article II.

REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and the Lender to enter into this Amendment, each
of Holdings, the Borrower and the Subsidiary Guarantor hereby represents and
warrants to the Agent and the Lender that as of the date hereof, both prior to
and after giving effect to this Amendment:

2.1             Organization. Holdings is a corporation validly existing and in
good standing under the laws of the State of Nevada; the Borrower is a
corporation validly existing and in good standing under the laws of the State of
Texas; and each other Loan Party and each of its Subsidiaries is duly organized,
validly existing and in good standing (as applicable) under the laws of the
jurisdiction of its incorporation or organization. Each Loan Party has all power
and authority and all material governmental approvals required for the ownership
and operation of its properties and the conduct of its business as now conducted
and as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

2.2             Due Authorization. The execution, delivery and performance of
this Amendment, and the performance of its obligations under the Modification
Agreement and Credit Agreement, each as amended hereby, have been duly
authorized by all necessary action on the part of each Loan Party that is a
party hereto.

2.3             No Conflict. The execution, delivery and performance of this
Amendment by each Loan Party that is a party hereto and the consummation of the
transactions contemplated hereby do not and will not (a) require any consent or
approval of, or registration or filing with or any other action by, any
Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of material Applicable Law, (ii) the charter, by-laws, limited liability company
agreement, partnership agreement or other organizational documents of any Loan
Party or (iii) any material agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any other Loan
Party (other than Permitted Liens and Liens in favor of the Agent created
pursuant to the Collateral Documents).

2.4             Incorporation of Representations and Warranties from Loan
Documents. Each representation and warranty by each Loan Party that is a party
hereto contained in the Modification Agreement, the Credit Agreement or in any
other Modification Document or Loan Document to which such Loan Party is a party
is true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof (or as of a
specific earlier date if such representation or warranty expressly relates to an
earlier date).

2.5            No Default. Both prior to (except as expressly waived in
Section 1.3 of the Twelfth Modification Amendment with the addition of item (vi)
to Recital C as a Covered Event) and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing, and no Default or
Event of Default will result from the execution and delivery of this Amendment
and the consummation of the transactions contemplated herein.

5 

 

2.6           Validity; Binding Nature. This Amendment has been duly executed by
each Loan Party that is a party hereto, and each of (i) this Amendment, (ii) the
Modification Agreement as amended hereby and (iii) the Credit Agreement as
amended hereby is the legal, valid and binding obligation of each Loan Party
that is a party hereto, enforceable against such Person in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

Article III.
MISCELLANEOUS

3.1             Modification and Loan Document. This Amendment is a Modification
Document and Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement.

3.2             Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to any future consent with
respect to, or waiver, amendment, modification or other change of, any of the
terms or conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

3.3            Reaffirmation. Each of Holdings, the Borrower and the Subsidiary
Guarantor hereby reaffirms its obligations under each Modification Document and
Loan Document to which it is a party. Each of Holdings, the Borrower and the
Subsidiary Guarantor hereby further ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted,
pursuant to and in connection with the Guarantee and Collateral Agreement or any
other Loan Document, to the Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof.

3.4            Fees and Expenses. The Borrower agrees to pay within five
Business Days of the Amendment Effective Date, by wire transfer of immediately
available funds to an account of the Agent designated in writing, reimbursement
from the Borrower of all costs and expenses incurred by the Agent and the Lender
in connection with this Amendment, including any and all fees payable or owed to
Gibson, Dunn & Crutcher LLP in connection with the drafting, negotiation, and
execution of this Amendment.

3.5             Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

6 

 



3.6             Construction; Captions. Each party hereto hereby acknowledges
that all parties hereto participated equally in the negotiation and drafting of
this Amendment and that, accordingly, no court construing this Amendment shall
construe it more stringently against one party than against the other. The
captions and headings of this Amendment are for convenience of reference only
and shall not affect the interpretation of this Amendment.

3.7             Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (as permitted under the Credit Agreement).

3.8             GOVERNING LAW. THIS AMENDMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

3.9             Severability. The illegality or unenforceability of any
provision of this Amendment or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Amendment or any instrument or agreement required
hereunder.

3.10           Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Amendment, each of Holdings, the Borrower and the
Subsidiary Guarantor hereby releases and discharges the Lender and the Agent and
their affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all other claims, suits, actions, investigations, proceedings or
demands, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which Holdings, the Borrower or the Subsidiary Guarantor ever
had or now has against the Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of the Agent, any
Lender or any other Released Person relating to the Modification Agreement or
Credit Agreement or any other Modification Document or Loan Document on or prior
to the date hereof.

[Signature page follows]

7 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as Holdings       By:
/s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President and Chief
Executive Officer           CAREVIEW COMMUNICATIONS, INC.,   a Texas
corporation,   as Borrower       By: /s/ Steven G. Johnson     Name: Steven G.
Johnson     Title: President and Chief Executive Officer           CAREVIEW
OPERATIONS, L.L.C.,   a Texas limited liability company,   as Subsidiary
Guarantor       By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title:
President and Chief Executive Officer

 

[Signature Page to Twenty-First Amendment to Modification Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Agent       By: /s/ Christopher Stone     Name: Christopher Stone     Title: CEO
and Treasurer           PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited
liability company,   as Lender       By: /s/ Christopher Stone     Name:
Christopher Stone     Title: CEO and Treasurer

 

 

[Signature Page to Twenty-First Amendment to Modification Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

TRANCHE THREE LENDER:

 

 

 

/s/ Steven G. Johnson

Steven G. Johnson (individually)

 

 

 

/s/ Dr. James R. Higgins

Dr. James R. Higgins (individually)

 

 

 

 



[Signature Page to Twenty-First Amendment to Modification Agreement]

 